ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “Claim 2 has been amended to recite an adhesive composition for use in passivating metallic conductors in an electronic device composition…wherein the adhesive composition is corrosion-free after being subjected to copper corrosion testing at 65C and 90% relative humidity for 500 hours. Support can be found at least at Page 10, line 32 through Page 11, line 7 as well as FIGS. 2a-2H. Fujita et al. do not disclose, suggest, or teach each and every limitation of independent claim 2.
“The Examiner concedes that Fujita et al. do not explicitly teach a passivating agent but asserts that Fujita et al.’s disclosure of the presence of ultraviolet absorbers, such as benzotriazole, is a teaching of a passivating agent because Applicants list benzotriazole as a potential passivating agent. However, not all benzotriazoles will work as a passivating agent such that the composition is corrosion-free after being subjected to a copper corrosion test. As an example, Comparative example-2 of the present application included Tinuvin 928, as benzotriazole, and had corrosion after being subjected to the copper corrosion test. This can be seen in FIGS. 2c and 2d, which shows corrosion prior to and after 500 hours of copper corrosion testing, respectively. In contrast, Adhesive Example 2, which included 4-amono-5-phenyl-4H-1,2, 4-triazole-3-
EXAMINER’S RESPONSE: Applicant’s amendment of claim 2 regarding the corrosion test was not previously considered and therefore will not be entered at this time.

Applicant argues, “The Examiner asserts that because Fujita et al. teach a similar composition as the composition recited in claim 1, that the adhesive composition taught by Fujita et al. encompasses similar properties as Applicant’s claimed adhesive composition, such as 60°C/5 minute creep compliance greater than 1.5 x 10-4. Applicants respectfully disagree. As shown in the Declaration of Vasav Sahni (‘The Sahni Declaration’), not all compositions that fall within the compositional ranges recited in claim 1 will have a 60°C/5 minute creep compliance greater than 1.5 x 10-4. Consequently, even though the compositions of Fujita et al. may be similar to the -4. Therefore, Fujita et al. do not disclose, suggest, or teach each and every limitation of amended claim 1” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the Examiner asserted the prior art taught the composition of all of Applicant’s claims, not the simply the composition of claim 1.
Second, while Applicant has shown that some of compositions within Applicant’s claimed ranges do not have the claimed creep resistance, they have also demonstrated that other composition also within the claimed ranges do have the claimed creep resistance. Applicant’s declaration does not include any embodiments which contain the polyisobutylene (PIB) weight average molecular weight (MW) blends taught by the cited prior art. Therefore, Applicant fails to demonstrate the embodiments taught by the by the prior art does not inherently have the claimed creep compliance.
Third, when considering the examples in Applicant’s declaration alone, the data would suggest a trend: embodiments comprising 80% or more of PIB of greater than MW 120,000, 15% or less of PIB of less than MW 75,000, and the tackifier in the amount of 5% has a creep compliance within the claimed range. The declaration also suggests the embodiments containing 70% or less of PIB greater than MW 120,000 and 20% or more PIB of less than MW 75,000 have creep compliance outside of Applicant’s claimed range. 
The cited prior art reference teaches multiple embodiments which contain 80% of the PIB of greater than MW 120,000 and less than or equal to 15% of PIB of less than 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781